DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (US 2011/0124037 A1 – hereafter ‘037) in view of Lianides et al. (US 2017/0145373 A1 – hereafter ‘373).
‘037 discloses a method for the removal of cells that includes the following limitations for claim 1: 
“A cell handling device”: ‘037 discloses a cell handling device (0073]; Fig. 1).  
“a container having a section configured to store cells”: ‘037 discloses a container (container 8; Fig. 1; [0073]) that holds cells. 
“a cell detector configured to detect a cell stored in the section”: ‘037 discloses a cell detector such as a microscope (microscope 1; Fig. 1; [0073]) that is fully capable of detecting a stored cell.  
“a head device configured to conduct picking of cells, and transfer and release of the picked cells”: ‘037 discloses a harvesting module (module 5; Fig. 1; [0074]) that is being interpreted as the head device of the instant application.  
“a controller configured to control operation of the head device”: ‘037 discloses a computer (computer 3; Fig. 1; [073]) that operates the harvesting module.  
“a determination unit configured to make a determination of a cell state including at least one of the number, properties and arrangement of the cells stored based on a detection result of the cell detector”: ‘037 discloses an image recording unit (unit 2; Fig. 1; [0073]) which is being interpreted as the determination unit of the instant application.  
“wherein the controller is configured to cause the head device to execute, according to a state determination result obtained by the determination unit one operation selected from among”: ‘037 discloses that the computer controls the harvesting module to operate one of the selected operations ([0143; Fig. 10):
“operation of picking all the cells stored in the section”: ‘037 discloses picking all of the cells ([0144]; Fig. 10). 
“operation of picking a part of the cells stored in the section”: ‘037 discloses picking a part of the cells ([0144]; Fig. 10).  
“operation of picking a new cell and releasing the cell in the section”: ‘037 discloses picking a new cell and releasing the cell ([0144]; Fig. 10).  
For claim 1, the system of ‘037 determines the state of the cells regarding a desired property ([0144]) and the controller moves the harvesting unit to collect the cells ([0074]; [0144]).  
For claim 1, the image detector of ‘037 can determine if the cells are arranged in a predetermined state and cause the harvesting module to pick up a plurality of cells ([0074]; 0144]). 
‘037 differs from the instant claim 1 regarding a second dispensing head.  
‘373 discloses an automated cultivating system (Abstract) that for claim 1 includes two transfer assemblies (assembly 12 & 14; Fig. 1; [0029]; [0040]; [0041]).  
Therefore, it would have been obvious to one of ordinary skill at the time of filing to use the multiple dispensing heads of ‘373 within ‘037 in order to deliver multiple fluids and cells to the sample plate.  The suggestion for doing so at the time would have been in order to supply reagents and wash solutions ([0037]; [0038]) to the sample plate and cell holder. 
For claim 4, ‘037 discloses that the plate (plate 8) has other areas and sections and that the controller moves cells around based on properties ([0074]; [0144]).  
For claim 5, ‘037 discloses that the cells can be divided or separated on the plate and that the harvesting unit can move the cells based on a command from the controller ([0074]; [0144]; [0145]). 
For claims 6 and 9, ‘037 discloses a separating battery (battery 11, i.e. the cell storage container; [0080]) where the harvesting device is also a transfer device ([0074]) where the image detector determines the state of the cell within the container ([0144]; [0145]).  
For claim 7, ‘037 discloses that the determination unit or image detector determines which cells satisfies the criterion and where the controller removes the cells from the plate to the storage battery ([0074]; [0080]; [0144]).  
For claim 8, ‘037 discloses that the storage battery, i.e. the cell holder, has a plurality of holding portions (Fig. 1; battery 11; [0080]) that is capable of holding a single cell where the controller operates the harvesting device to return cells to the storage battery ([0144]; [0145]). 
For claim 10, ‘037 discloses a cell culture (plate 8) that would have a liquid (Fig. 1) and the harvesting device of includes a tip ([0109]; Fig. 3) that aspirates the liquid and cells in order to transfer the cells from the plate to the holding chamber. 
For claim 11, ‘037 discloses that the controller moves the harvesting head when the cells are at a specified distance in order to aspirate the cells and aspirating the cells if they are at a longer predetermined distance ([0144]; [0145]; Fig. 10). 
For claim 13, ‘037 discloses an image recording unit such as a CCD camera or array (Fig. 1; recording unit 2; [0074]). 


Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7 and 8 that the applied art of record does not perform the pattern of having one head release a cell and a second head pick-up a cell.  This is not found persuasive since Backhaus discloses a method for determining when to pick-up cells (Fig. 10) and Lianides discloses delivering with one head ([0029]) and picking-up or removing with a second head ([0036]).  Therefore, the pattern is taught by the art of record.  Furthermore, Lianides discloses multiple heads (Fig. 1; [0029]).  
Therefore, the claims stand rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fritchie et al. (US 2009/0117004 A1) discloses an apparatus for the automated loading and unloading of multi-well plates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799